DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim(s) 12, 30, 36 is/are objected to because of the following informalities:

Claim 12 recites “the input layer” on line 10. There is insufficient antecedent basis for this limitation.

Claim 30 recites: “The method of Claim further comprising”.
For purposes of applying prior art, Examiner considers claim 30 to depend on claim 12.

Claim 36 recites: “any one of the methods recited in Claims 12-35”; however, claims 14-19 have been cancelled.

Appropriate correction is requested.

Claim Warnings
Applicant is advised that should claim 27 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In this case, claim 28 is identical to claim 27.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 36 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claim 36 recites a “A computer system… comprised of a data storage medium further comprised of program data”.
The Specification as originally filed on 02 January 2018 in parent application 62612824 discloses (page 14 paragraph 0022): “The precise form factor of the user’s computer does not limit the claimed invention.”
This Specification further discloses (page 20 paragraph 0029, emphasis added): “The computer program and data may be fixed in any form (e.g., source code form, computer executable form, or an intermediate form) either permanently or transitorily in a tangible storage medium, such as a semiconductor memory device (e.g., a RAM, ROM, PROM, EEPROM, or Flash-Programmable RAM), a magnetic memory device (e.g., a diskette or fixed hard disk), an optical memory device (e.g., a CD-ROM or DVD), a PC card (e.g., PCMCIA card), or other memory device. The computer program and data may be fixed in any form in a signal that is transmittable to a computer using any of various communication technologies, including, but in no way limited to, analog technologies, digital technologies, optical technologies, wireless technologies, networking technologies, and internetworking technologies. The computer program and data may be distributed in any form as a removable storage medium with accompanying printed or electronic documentation (e.g., 15 shrink wrapped software or a magnetic tape), preloaded with a computer system (e.g., on system ROM or fixed disk), or distributed from a server or electronic bulletin board over the communication system (e.g., the Internet or World Wide Web.)
Based on the evidence presented above, the broadest reasonable interpretation of a “data storage medium” includes a propagated signal or carrier wave.
Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves). MPEP 2106.03(III)

Claim(s) 12-13 and 20-36 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 12 recites:
A method executed by a computer system for automatically extracting data representing a diagnosis determination reported by a physician from an unstructured text data object embodying a medical report data object comprising: 
receiving data representing a characteristic of the medical report data object; 
selecting an initialization stack data set in dependence on the received characteristic value; 
using the selected initialization stack for initializing a machine learning module comprising the system; 
receiving at the input layer of the initialized machine learning module data representing the unstructured medical report data object; 
using the initialized machine learning module to generate an output data representing the diagnosis determination reported by the physician; 
populating a data record corresponding to the medical report with the generated output data; and 
storing the data record in a database.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because capturing each notification instance requires manual evaluation of each report, as disclosed by the Specification as originally filed on 02 January 2018 in parent application 62612824 (page 1 paragraph 0003 Background). Accordingly, the highlighted portion is directed towards commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because but for a generic computer recited with a high level of generality to implement the abstract concept, representing data, selecting data, and populating data in a record may be performed in the human mind either mentally or with pen and paper. Accordingly, the highlighted portion is directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 13, 20-36 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
using the selected initialization stack for initializing a machine learning module comprising the system; 
receiving at the input layer of the initialized machine learning module data representing the unstructured medical report data object; 
using the initialized machine learning module to generate an output data representing the diagnosis determination reported by the physician;
storing the data record in a database.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The machine learning module has been recited with a high level of generality to implement the abstract concept of processing the data to determine a diagnosis. This recitation amounts to mere instructions to apply an exception (such as recitation of machine learning module amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f)).
The step of storing a data record in a database merely adds insignificant extra-solution activity to the abstract idea (such recitation amounts to selecting a particular data source or type of data to be manipulated, and/or insignificant application, see MPEP 2106.05(g)).
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 13, 20-36, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, additional limitation(s) which generally link(s) the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: using the selected initialization stack for initializing a machine learning module comprising the system; receiving at the input layer of the initialized machine learning module data representing the unstructured medical report data object; using the initialized machine learning module to generate an output data representing the diagnosis determination reported by the physician; storing the data record in a database; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
The step of storing a data record in a database amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (such as electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); MPEP 2106.05(d)(II)(ii)).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 20, 23 recite recognizing text in a document; electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(ii)).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-13, 20, 23, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (5664109) in view of Lacher (5649066).

	Claim 12: Johnson teaches:
A method executed by a computer system (column 3 line 40 illustrated a computer automated method) for automatically extracting data representing a diagnosis determination (column 10 line 45-46 illustrating processing data to determine a diagnosis) reported by a physician (page 10 line 46-48 illustrating a physician performing a diagnostic test to diagnose the patient) from an unstructured text data object (column 8 line 33-43 illustrating processing unstructured text data) embodying a medical report data object (column 8 line 57-58 illustrating a document object containing a medical record for the patient) comprising: 
receiving data representing a characteristic of the medical report data object (Figure 5 illustrating processing the medical document to identify structural elements, such as type and origin [considered to be a forms of “characteristic”] of the medical document); 
selecting an initialization stack data set in dependence on the received characteristic value (column 9 line 57-60 illustrating using the type and origin of a document to determine a rule [considered to be a form of “initializations stack”] based on prior knowledge concerning a document of that type from that source, column 7 line 40-44 illustrating selecting a set of rules from a knowledge base); 
using the selected initialization stack for initializing a machine learning module comprising the system (column 7 line 44-45 illustrating sending the rule to the data extraction process [considered to be a form of “initializing”], column 8 line 12-16 illustrating developing rules from knowledge, either provided by the subscriber or gleaned from records when processing the record [considered to be a form of “machine learning module” because the rules knowledge base is updated based on a form of learning trained by gleaning the medical records as they are processed]); 
receiving at the initialized machine learning module data representing the unstructured medical report data object (column 7 line 31-43 illustrating receiving the medical record for processing);
using the initialized machine learning module to generate an output data representing the diagnosis determination reported by the physician (column 10 line 45-46 illustrating using the rule to process data to determine a diagnosis); 
populating a data record corresponding to the medical report with the generated output data (Figure 4 label 416 illustrating populating a new document record with data values extract from the patient’s medical record document); and 
storing the data record in a database (Figure 4 label 416 illustrating storing the new document record in a document database).
Johnson further teaches a knowledge base to process documents, providing anomalous documents to a human interpreter, and adding additional extraction rule to the knowledge base (column 8 line 28-31). Johnson further teaches that when the knowledge base encounters a new document from a new source is encountered, the knowledge base may be updated with knowledge gleaned from this type of document to be used on future documents of the same source (column 9 line 46-65)
Johnson does not teach:
the input layer of the initialized machine learning module.
Lacher teaches:
the input layer of the initialized machine learning module (column 9 line 18-23 illustrating constructing an inference network from a knowledge base and make this network neural, Figure 3 illustrating inputting data into the neural network [considered to be a form of “input layer”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the inference network model of Lacher within the record processing system of Johnson with the motivation of improving prior known expert system (Lacher; column 1 line 12-21 describing the type of expert knowledge base system as known in Johnson) to provide bottom up learning to solve the problem of a lack of domain expertise when an expert is not available (Lacher; column 1 line 24-44).

Claim 13: Johnson in view of Lacher teach:
The method of Claim 12, as discussed above and incorporated herein.
Johnson further teaches:
further comprising: 
selecting the initialization stack by program logic that determines a correspondence between the characteristic value corresponding to the medical record and an identity data value corresponding to the physician (column 9 line 41-50 illustrating determining the source of the record and retrieving at least one rule matching that source [considered to be “value corresponding to the physician”]).

Claim 20: Johnson in view of Lacher teach:
The method of Claim 12, as discussed above and incorporated herein.
Johnson further teaches:
further comprising: 
identifying, by using the machine learning module, at least one feature text string in the unstructured text data comprising the medical report data object (Figure 2, 5 illustrating determining a plurality of text strings in the record); 
converting at least one identified feature text string to a predetermined synonym text string for that feature (column 9 line 31-32 illustrating “Operative” as a synonym for “Surgical”) by querying a data structure using at least part of the identified feature text string (column 9 line 29-33 illustrating using a knowledge base with rules to provide synonym strings used to search the document), said data structure adapted to associate at least one feature text strings with corresponding synonym text strings (column 9 line 33 illustrating providing the character strings including synonym for use to identify the document for further processing).

Claim 23: Johnson in view of Lacher teach:
The method of Claim 12, as discussed above and incorporated herein.
Johnson further teaches:
further comprising: 
detecting using the machine learning module at least one text feature in the medical report data object  (column 10 line 45-46 illustrating using the rule to process data to determine a diagnosis) where the at least one detected feature is one of: an alphanumeric string representing the examination completion date and time (column 13 line 24 illustrating the document origination date/time, column 12 line 51 illustrating the date/time is of a hospital admittance form [considered to be the date/time of the hospital admittance]), a logic value representing whether healthcare service provider notified the referring clinician about the finding (Figure 4 label 420, 422 illustrating determining if a match is made with a subscriber’s profile [considered to be a form of “logic value”], column 10 line 46-52 illustrating the hospital notifying the subscriber that one of its patients has been admitted to the hospital), a string representing the delivery date/time of the notification (column 13 line 19 illustrating the date/time the patient’s document was received by the system for notification to the subscriber), a value representing the time interval between the examination date and time and the notification date and time (this limitation is rendered optional by the limitation “one of” and need not be taught by the applied art) and an alphanumeric string representing a healthcare action (column 10 line 45-46 illustrating a keyword being a certain diagnostic tests, column 7 line 43 illustrating extracting a data string for data items, column 9 line 25-26 illustrating searching for the string “Blood Test” as a type of diagnostic test).

Claim 25: Johnson in view of Lacher teach:
The method of Claim 12, as discussed above and incorporated herein.
Johnson further teaches:
further comprising: 
extracting from the unstructured text a subject matter parameter value (column 9 line 57-60 illustrating extracting the type of the document [considered to be a form of “subject matter”]); and 
performing the receiving data representing a characteristic step by receiving the extracted parameter value (column 7 line 40-44 illustrating using the type of the document to select the appropriate rule from the knowledge base).

Claim 26: Johnson in view of Lacher teach:
The method of Claim 12, as discussed above and incorporated herein.
Johnson further teaches:
further comprising: 
extracting from the medical report data object a healthcare practice identifier value (column 9 line 57-60 illustrating extracting the origin of the document [considered to be a form of “identifier value”]); and 
performing the receiving data representing a characteristic step by receiving the extracted identifier value (column 7 line 40-44 illustrating using the origin of the document to select the appropriate rule from the knowledge base).

Claim 27: Johnson in view of Lacher teach:
The method of Claim 12, as discussed above and incorporated herein.
Johnson further teaches:
further comprising: 
extracting from the medical report data object a healthcare field identifier value (Figure 5 illustrating extracting data fields from the record); and 
performing the receiving data representing a characteristic step by receiving the extracted identifier value (Figure 4 label 406 illustrating using the structural elements to process the document).

Claim 28: this claim is identical to claim 27, and is therefore rejected for the same rationale as applied to claim 27 above, and incorporated herein.

Claim 29: Johnson in view of Lacher teach:
The method of Claim 12, as discussed above and incorporated herein.
Johnson further teaches:
further comprising: 
using a keyword detection process applied to the medical report data object (Figure 4 label 404 illustrating extracting keywords from the document); and 
performing the receiving data representing a characteristic step by receiving the detected keyword values (Figure 4 label 408 illustrating using identified features to process the document).

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Lacher as applied to claim 20 above, and further in view of Siegrist (5652842).

Claim 21: Johnson in view of Lacher teach:
The method of Claim 20, as discussed above and incorporated herein.
Johnson in view of Lacher do not teach:
further comprising: 
using the identified feature to select a tally logic for that feature type; 
executing the selected tally logic using as input a second identified feature extracted from the medical record object; and 
updating a tally value.
Siegrist teaches:
using the identified feature to select a tally logic for that feature type (Figure 8b illustrating determining a diagnosis grouping for each patient case, Figure 10 label 215 illustrating determining a case count for each diagnosis type [considered to be a form of “tally logic”]); 
executing the selected tally logic using as input a second identified feature extracted from the medical record object (Figure 8a label 180 illustrating a hospital to which the case belong [considered to be a form of “second identified feature”]); and 
updating a tally value (, Figure 10 illustrating providing the total number of cases grouped by hospitals [considered to be a form of “tally value”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the casemix reporting tool of Siegrist within the record processing system of Johnson in view of Lacher with the motivation of providing an easy way for hospitals to analyze their own cost and revenue performance versus competition (Siegrist; column 1 line 7-9).

Claim 22: Johnson in view of Lacher teach:
The method of Claim 21, as discussed above and incorporated herein.
Johnson in view of Lacher do not teach:
further comprising: 
calculating a quality level for the identified feature using the updated tally value.
Siegrist teaches:
calculating a quality level for the identified feature using the updated tally value (Figure 10, column 12 line 5-8 illustrating using the hospital’s casemix to determine a level of performance as compared to other hospitals in the area).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the casemix reporting tool of Siegrist within the record processing system of Johnson in view of Lacher and Siegrist with the motivation of providing an easy way for hospitals to analyze its own performance against other hospitals to identify areas for improvement (Siegrist; column 12 line 31-39).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Lacher as applied to claim 23 above, and further in view of Reiner (20140358585) and Neal (Is increased time to diagnosis and treatment in symptomatic cancer associated with poorer outcomes? Systematic review, previously mailed on 29 September 2021).

Claim 24: Johnson in view of Lacher teach:
The method of Claim 23, as discussed above and incorporated herein.
Johnson in view of Lacher do not teach:
where the time interval is not detected by the machine learning module but directly calculated using the logic and the detected features as input to the calculation.
Nonetheless, the applied art need not teach this feature because this dependent further narrows an optional limitation of parent claim 23 (claim 23 previously recited “one of”, and claim 24 further limits an optional element of 23). In the interest of compact prosecution for Applicant, Examiner submits the following for consideration:
Reiner teaches:
the examination date (page 17 paragraph 0313-324 illustrating a radiologist interpreting imaging results with time stamps) and time and the notification date and time (page 17 paragraph 0325, 0328 illustrating receipt by the on call surgeon with timestamps).
Neal teaches:
where the time interval is not detected by the machine learning module but directly calculated using the logic and the detected features as input to the calculation (page S96 Figure 4 T13 illustrating determining the time interval from first seen in specialist care to diagnosis).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the time between care of Reiner and Neal within the record processing system of Johnson in view of Lacher with the motivation of encouraging physicians to respond within a pre-defined time period, e.g. 2-hours to improve patient care (Reiner; page 17 paragraph 0325), and to reduce time to treatment to improve patient care (Neal; page S93 column 1 paragraph 2).
It is noted that none of the applied art teaches the machine learning module detecting the time interval, and therefore the applied art meets this limitation:
where the time interval is not detected by the machine learning module.

Claim(s) 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Lacher as applied to claim 12 above, and further in view of Chu (20180060759).

Claim 30: Johnson in view of Lacher teach:
The method of Claim 12, as discussed above and incorporated herein.
Johnson in view of Lacher do not teach:
further comprising: 
generating a set of machine learning module definition parameters that comprise an initialization stack by inputting into the machine learning module an at least one historical medical report data object into the machine learning module, where each of the inputted at least one historical medical report data objects correspond to a common characteristic data value, and a corresponding correct diagnosis determination data value, and adjusting the parameter values comprising the machine learning module until the machine learning module outputs the correct diagnosis data value for at least a predetermined proportion of the at least one historical medical report data objects.
Chu teaches:
generating a set of machine learning module definition parameters that comprise an initialization stack by inputting into the machine learning module an at least one historical medical report data object into the machine learning module, where each of the inputted at least one historical medical report data objects correspond to a common characteristic data value, and a corresponding correct diagnosis determination data value (page 16 paragraph 0149 illustrating using training data [considered to be a form of “historical” data] to tune and adjust the numeric weights of a neural network), and 
adjusting the parameter values comprising the machine learning module until the machine learning module outputs the correct diagnosis data value for at least a predetermined proportion of the at least one historical medical report data objects (page 16 paragraph 0149 illustrating repeating the training until the accuracy is improved).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the machine tuning of Chu within the record processing system of Johnson in view of Lacher with the motivation of maximizing the accuracy of the neural network (Chu; page 16 paragraph 0149).

Claim 31: Johnson in view of Lacher and Chu teach:
The method of Claim 30, as discussed above and incorporated herein.
Johnson further teaches:
where the common characteristic value is the physician identifier value (Figure 5 illustrating determining the source and physician name of the document, also as discussed above).

Claim 32: Johnson in view of Lacher and Chu teach:
The method of Claim 30, as discussed above and incorporated herein.
Johnson further teaches:
where the common characteristic value is a subject matter parameter value (column 9 line 57-60 illustrating extracting the type of the document).

Claim 33: Johnson in view of Lacher and Chu teach:
The method of Claim 30, as discussed above and incorporated herein.
Johnson further teaches:
where the common characteristic value is a healthcare practice identifier value (column 9 line 57-60 illustrating extracting the origin of the document).

Claim 34: Johnson in view of Lacher and Chu teach:
The method of Claim 30, as discussed above and incorporated herein.
Johnson further teaches:
where the common characteristic value is a healthcare field identifier value  (Figure 5 illustrating extracting data fields from the record, Figure 4 label 406 illustrating using the structural elements to process the document).

Claim 35: Johnson in view of Lacher and Chu teach:
The method of Claim 30, as discussed above and incorporated herein.
Johnson in view of Lacher do not teach:
where the predetermined proportion is determined by calculating a cost function.
Chu teaches:
where the predetermined proportion is determined by calculating a cost function (page 16 paragraph 0149 illustrating reducing the difference of the gradient of the backpropagation for the numeric weights [considered to be a form of “cost function”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the machine tuning of Chu within the record processing system of Johnson in view of Lacher and Chu with the motivation of maximizing the accuracy of the neural network (Chu; page 16 paragraph 0149).

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Lacher, Siegrist, Reiner, Neal, and Chu, as applied to parent claims 12-13, 20-35 above as applicable.

Claim 36: Johnson in view of Lacher, Siegrist, Reiner, Neal, and Chu teach parent claims 12-13, 20-35, as discussed above and incorporated herein.
Johnson further teaches:
A computer system for automatically extracting data representing a diagnosis determination reported by a physician from an unstructured text data object embodying a medical report data object, said system comprised of a data storage medium further comprised of program data that when executed causes the system to perform any one of the methods recited in Claims 12-35 (Figure 1 illustrating a computer including software to implement the methods of at least claims 12-13, 20-35, as discussed above and incorporated herein).

Response to Arguments
In the Remarks filed on 28 February 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 1 Applicant argues that the claims cannot be practically performed in the mind.
It is noted that Applicant does not state any reason or further evidence to support this argument.
The elements found to be abstract have been identified in the section above, and incorporated herein. Additionally, the claims are also directed towards certain methods of organizing human activities, in addition to be directed towards mental processes.

On page 1 Applicant further argues that the claim limitations provide a specific practical application.
It is also noted that Applicant does not state any reason or further evidence to support this argument.
The full rationale has been provided in the section above, and incorporated herein.

On page 1-2 Applicant argues that hindsight reconstruction was used.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

On page 2 Applicant argues that Johnson does not teach “initialization stack”.
As can be best understood, this limitation, when read in light of the Specification as originally filed, provides for the broadest reasonable interpretation of parameters used by a machine learning algorithm. See the Specification as originally filed on 02 January 2018 in parent application 62612824, page 4 paragraph 0009 to page 7 paragraph 0012).
To this end, Johnson teaches extraction rules specific to the type and origin of the document, and the type of data to be extracted (see at least column 8 line 8-16). This teaching is a form of “initialization stack” used by the knowledge base of Johnson to select rules used to process the medical records.

On page 2-3 Applicant argues that the applied art do not teach “identifier value”.
Applicant does not define “value”, e.g. alphanumeric, text, image.
The broadest reasonable interpretation of “value” would include any data that describes and identifies the healthcare practice.
To this end, Johnson teaches identifying the source of the document (Figure 4 label 407) as well as other structural elements (Figure 4 label 404, 406). These data describe the healthcare facility that provided the document, and may be properly interpreted to be a form of “identifier value” when represented in computerized data.
Johnson goes on to teach storing source organization, responsible clinician, as well as other types of data describing and directly identifying the health facility that provided the document (Figure 7 label 706).

For these reasons, Applicant’s arguments are not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miikkulainen (6988088) teaches an input layer of a neural network with backpropagation (column 24 line 3-14, Figure 11).
Keeler (6243696) teaches building a machine learning model using a historical database (Abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626